On September 5, 1946 and after Bill, answer and Master's report were filed the chancellor dismissed the bill upon a *Page 848 
stipulation between the parties dated April 12, 1946 but filed September 5, 1946.
On September 17, 1946, plaintiff moved to set aside the dismissal alleging that the stipulation for dismissal was predicated upon a proposed property settlement which plaintiff had performed and which defendant had failed to perform. Plaintiff also asked leave to file a supplemental bill.
It appears that the order to denying motion to set aside final decree of dismissal was in error and the decree should be reversed with leave granted to plaintiff to again ask leave of the Chancellor to file a supplemental bill (see 63.27 F.S.A.) which he should present with his petition.